Case 20-10343-LSS   Doc 1973-1   Filed 01/22/21   Page 1 of 4




                       EXHIBIT A

                     Proposed Order
                 Case 20-10343-LSS              Doc 1973-1          Filed 01/22/21         Page 2 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                          Chapter 11

    BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                    Jointly Administered
                                    Debtors.
                                                                    Re: D.I. 1972 & ___


    ORDER AUTHORIZING HARTFORD AND CENTURY’S MOTION TO FILE UNDER
    SEAL CERTAIN DOCUMENTS RELATING TO THE MOTION OF HARTFORD AND
    CENTURY FOR AN ORDER (I) AUTHORIZING CERTAIN RULE 2004 DISCOVERY
      AND (II) GRANTING LEAVE FROM LOCAL RULE 3007-1(f) TO PERMIT THE
                 FILING OF SUBSTANTIVE OMNIBUS OBJECTIONS

             Upon the motion (the “Motion”)2 of Hartford Accident and Indemnity Company, First

State Insurance Company and Twin City Fire Insurance Company (collectively, “Hartford”) and

Century Indemnity Company, as successor to CCI Insurance Company, as successor to Insurance

Company of North America and Indemnity Insurance Company of North America (“Century”)3

file this Motion seeking entry of an order for entry of an order (this “Order”) (i) authorizing

Hartford and Century to file under seal the Confidential Information; (ii) directing that the

Confidential Information shall remain under seal and confidential pursuant to the terms of Bar

Date Order entered in these cases and not be made available to anyone, except to the Court, the

U.S. Trustee, and the Permitted Parties; and (iii) granting related relief; all as more fully set forth

in the Motion; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and


1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Lane, Irving, Texas 75038.

2
      Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Motion.

3
      Arrowood Indemnity Company, formerly known as Royal Indemnity Company also joined in the Motion.
             Case 20-10343-LSS          Doc 1973-1      Filed 01/22/21      Page 3 of 4




1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012; and that this Court may enter a final order consistent

with Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

this Court having found that the Hartford and Century’s notice of the Motion and opportunity for

a hearing on the Motion were appropriate under the circumstances and no other notice need be

provided; and this Court having reviewed the Motion; and this Court having determined that the

legal and factual bases set forth in the Motion establish just cause for the relief granted herein; and

upon all of the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor,

       IT IS HEREBY ORDERED THAT:

       1.      The Motion is granted as set forth herein.

       2.      Hartford and Century are authorized to file the Confidential Information under seal,

subject to further order of the Court, pursuant to sections 105(a) and 107(b) of the Bankruptcy

Code, Bankruptcy Rule 9018, and Local Rule 9018-1.

       3.      Except upon further order of the Court, the Confidential Information shall remain

under seal, and shall not be made available to anyone, except that copies of the Confidential

Information shall be provided to the Court and the U.S. Trustee on a confidential basis and, upon

request, to the Permitted Parties on a confidential basis. Such parties shall be bound by this Order

and shall at all times keep the Confidential Information strictly confidential and shall not disclose

the Confidential Information to any party whatsoever.

       4.      Hartford and Century and any other party authorized to receive the Confidential

Information pursuant to this Order shall, subject to Local Rule 9018-1(c) and without further order




                                                   2
            Case 20-10343-LSS          Doc 1973-1       Filed 01/22/21      Page 4 of 4




of the Court, redact specific references to the Confidential Information from any and all pleadings

filed on the public docket maintained in these chapter 11 cases.

       5.      This Order is without prejudice to the rights of any party in interest to seek to unseal

and make public any portion of the material filed under seal.

       6.      Hartford and Century are authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order in accordance with the Motion.

       7.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




                                                  3
